Citation Nr: 1105124	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-13 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for multicentric 
reticulohistiocytosis (MRH).

2.	Entitlement to service connection for the residuals of a 
staphylococcal infection (hereinafter residuals of a staph 
infection).

3.	Entitlement to service connection for blindness in the left 
eye and decreased use of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1945 to December 
1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2007 and May 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The January 2007 rating decision denied service 
connection for MRH and residuals of a staph infection.  The May 
2008 rating decision denied service connection for blindness in 
the left eye and decreased use of the right eye.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's MRH is not shown to be due to a disease or 
injury in-service or to any incident of his military service.

2.	The competent evidence of record does not indicate the Veteran 
has been diagnosed with residuals of a staph infection.

3.	The Veteran's blindness in his left eye and decreased use of 
the right eye are not shown to be due to a disease or injury 
in-service or to any incident of his military service.


CONCLUSIONS OF LAW

1.	The Veteran's MRH was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).

2.	The residuals of a staph infection were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.	The Veteran's left eye blindness and decreased use of the 
right eye were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).
The notice requirements were met in this case by letters sent to 
the Veteran in July 2006 and January 2009.  These letters advised 
the Veteran of the information necessary to substantiate his 
claims and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also 
advised the Veteran of how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board notes that the Veteran's service treatment records were 
destroyed in a July 1973 fire that occurred at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  This was 
indicated by the NPRC in the February 1992 response to the 
request for the Veteran's service records.  When service 
treatment records are lost or missing, VA has a heightened duty 
to assist in developing the claim, as well as to consider the 
applicability of the benefit of the doubt rule and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The RO informed the 
Veteran in December 2006 that his service treatment records were 
unavailable and asked him to provide any information or records 
he may have in his possession that would assist in reconstructing 
his records from other sources.  The Veteran responded indicating 
he had no service treatment records to provide.  The Board 
concludes the RO exhausted efforts from obtaining records from 
other sources and further efforts would be futile.
The Veteran's VA treatment records are in the file.  The VA has 
also obtained private treatment records and associated them with 
the claims file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a VA medical examination in April 2008 
to obtain an opinion as to the etiology of his MRH.  This opinion 
was rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
Veteran's medical records.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The examiner 
laid a factual foundation and reasoned basis for the conclusions 
that were reached.  Therefore, the Board finds that the 
examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

The Board concludes an examination is not needed for the claim of 
residuals of a staph infection because the only evidence 
indicating the appellant has a disability is his claim for 
service connection.  The Veteran has not indicated what 
disability he currently has, or if he has ever been treated for 
this disability, other than when he was hospitalized with a staph 
infection while in-service.  The appellant also does not allege 
continuity of symptomatology.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court of 
Appeals for the Federal Circuit has held, in circumstances 
similar to this, where the supporting evidence of record consists 
only of a lay statement which did not allege continuity of 
symptomatology, that VA is not obligated, pursuant to 5103A(d), 
to provide an appellant with a medical nexus opinion.  See Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some casual 
connection between his disability and his military service").  
As there is no competent evidence of record demonstrating some 
causal connection, an examination is not warranted.  See 
McLendon, supra.  

A VA examination was not provided in conjunction with the 
Veteran's claim for left eye blindness and right eye decreased 
use, and the Board notes that, as discussed below, the evidence 
of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In 
the present case, there is nothing in the record, other than the 
Veteran's own lay statements, that he suffers from a left eye 
blindness and right eye decreased use that are etiologically 
related to his active service.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the Veteran's current disabilities and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (the Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Multicentric Reticulohistiocytosis (MRH)

The Veteran is alleging that his MRH is due to an injury in-
service when he was hit with a bomb bay door in Guam in 1946.  

Again, the Board notes the Veteran's service treatment records 
are unavailable due to a fire-related incident.  The Board has 
considered the Veteran's statements that he has suffered from MRH 
since his in-service injury.  In accordance with the recent 
decision of the United States Court of Appeals for the Federal 
Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Board concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is credible 
regardless of the lack of contemporaneous medical evidence.  When 
service treatment records are lost or missing, VA has a 
heightened duty to assist in developing the claim, as well as to 
consider the applicability of the benefit of the doubt rule and 
to explain its decision.  See Cromer v. Nicholson, supra; see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, supra.

These provisions, however, do not relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

Accordingly, the pertinent inquiry here is whether the Veteran 
has continuity of symptomatology since his separation from 
service.  See 38 C.F.R. § 3.303(b) and (d).  The Board concludes 
he has not.

After reviewing the evidence, the Board finds the first diagnosis 
of MRH comes from a September 1992 VA treatment record, 
approximately 46 years after separation from service.  The Board 
may, and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  The Board notes 
that this evidence weighs against the Veteran's claim for service 
connection.

A November 1991 VA treatment record indicated the Veteran 
complained of right hand swelling and pain for the past 2 years.  
He also stated he had chronic problems with his right hand for 45 
years.  A May 1992 VA treatment record noted the Veteran was 
complaining of an injury to his right and middle finger which had 
been present since he was hit by the bomb bay door in-service.  
The physician noted articular destruction of the right ring and 
middle finger PIP joint, which was suspected to be secondary to 
the in-service incident.  

The September 1992 VA treatment record indicated the Veteran had 
an enlarged, swollen, painful right hand.  The Veteran was 
scheduled for a follow up with rheumatology and orthopedics and 
given a preliminary diagnosis of MRH.  There is no indication in 
this record that the Veteran stated he had been suffering since 
service with this condition or that he believed an in-service 
incident caused his condition.

A September 1993 VA treatment record showed a primary diagnosis 
of osteoarthritis and noted that the Veteran had a history of 
arthritis seronegative.  The record further noted no nodes were 
palpable and therefore no biopsy was performed.  A March 1999 VA 
treatment record reported the Veteran had been suffering from 
polyarthritis for 10 years in his hands.  There is no reference 
in either of these records that the Veteran complained he 
suffered from this condition since service, or that he believed 
it was related to service.

In an October 2002 VA rheumatology treatment record it was noted 
that the Veteran had been diagnosed with MRH many years earlier 
after a biopsy.  This record indicated the Veteran had tried 
physical therapy which had not helped with the pain in his right 
hand and he was interested in a steroid injection.

An October 2006 VA treatment record also noted the Veteran had 
been diagnosed with MRH in Washington, DC and he was returning 
for a follow up appointment in Arkansas.  The record indicated 
the Veteran while being diagnosed with MRH, was being treated as 
seronegative rheumatoid arthritis.  There is no indication the 
Veteran reported his MRH was related to service and there was no 
medical opinion which stated it was related to service.

The Veteran was given a VA examination to determine the etiology 
of his MRH in April 2008.  The Veteran indicated the right side 
of his body had been hit by a bomb bay door while in-service.  
The Veteran reported pain, stiffness, and weakness in all joints 
of both sides of his body. The examiner performed range of motion 
tests on the Veteran's shoulders, wrists, knees, and hips.  The 
examiner also reviewed x-rays of the Veteran's spine, knees, 
hands, shoulders, and hips.  The examiner determined that the 
etiology of the Veteran's MRH was due to degenerative joint 
disease which affected his activities of daily living.  The 
examiner stated he could not determine if the Veteran's MRH was 
related to active service without resorting to mere speculation.  
His rationale was that the Veteran was alleging his MRH was 
caused by being hit with a bomb bay door.  However, the examiner 
stated he did not believe that the Veteran's in-service injury 
was the cause of his arthropathy, or joint disease.  The examiner 
stated the Veteran suffered from dysentery which could be the 
possible cause of his arthropathy.  

The Court recently held that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010).  Specifically the Court indicated that "it must be clear 
on the record that the inability to opine on questions of 
diagnosis and etiology is not the first impression of an 
uninformed examiner, but rather an assessment arrived at after 
all due diligence in seeking relevant medical information that 
may have bearing on the requested opinion."  Id.

In this case, the April 2008 VA medical opinion was based on a 
complete review of the Veteran's medical records, as well as a 
detailed physical examination.  Moreover, the VA examiner 
provided a thorough rationale for why he could not provide an 
opinion without resorting to mere speculation, specifically that 
the Veteran's degenerative joint disease, which causes his MRH, 
may be caused by his service-connected dysentery.  

The Board notes that an October 2008 rating decision denied 
entitlement to service connection for systemic arthropathy and/or 
psoriatic degenerative joint disease, to include as secondary to 
service-connected amebic dysentery.  The Veteran filed a notice 
of disagreement and a statement of the case was issued in July 
2009.  The Veteran did not file an appeal, or VA Form 9, and as 
such, this issue is not before the Board.

The Board also notes that the May 1992 medical opinion concludes 
that the Veteran's right hand disability is related to service.  
This is somewhat in contrast to the determination of the April 
2008 VA examiner.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (it is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion).

The May 1992 physician does not diagnose the Veteran with MRH and 
gives no indication he has reviewed any of the Veteran's claims 
file.  Specifically the physician diagnosed the Veteran with 
articular destruction, which is not the claim currently before 
the Board.  In contrast, as noted above, the Board finds that the 
April 2008 VA examiner performed a thorough review of the claims 
file and Veteran before coming to a conclusion on the etiology of 
his MRH.  As such, the Board further finds the April 2008 VA 
examination to be of more probative weight than the May 1992 
medical opinion.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Id.  However, in this case, the Veteran's 
contentions are outweighed by the probative medical evidence of 
record showing no relationship between the Veteran's current MRH, 
as well as evidence showing the first diagnosis of MRH was not 
until decades after service.  See Maxson, supra; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Thus, service connection for MRH is not warranted.

In sum, as there are no service treatment records, the threshold 
question therefore is whether there is sufficient evidence to 
establish an etiological link between the Veteran's current MRH 
and his active service.  The Veteran has produced no competent 
evidence or medical opinion in support of his claim that his MRH 
is the result of his active service.  The negative VA examiner's 
opinion weighs against this finding as well.  Furthermore, in 
reviewing the evidence described above, there is no evidence of 
continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply and the claim for service 
connection for MRH is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Staph Infection

The Veteran is alleging his residuals of a staph infection 
resulted from active service.  Specifically, the Veteran alleges 
that he was hospitalized while stationed in Guam and treated for 
a staph infection.  

The Board has addressed that the Veteran's service records are 
unavailable, with the exception of sick call reports which 
indicate the Veteran was on the Daily Sick Report on multiple 
occasions.  See e.g., Daily Sick Report February 25, 1945-March 
20, 1945.  However, there is no further information regarding 
residuals of a staph infection.  The Veteran has not alleged what 
residuals he is currently suffering from, or how they are related 
to his in-service treatment for a staph infection.

As such, the Board finds that there is no evidence of record 
which shows that the Veteran is currently suffering from 
residuals of a staph infection.  

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, a current disability must have existed on or after 
the date of application for that disability.  See 38 U.S.C.A. 
§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (agreeing that the requirement that a claimant have a 
current disability before service connection may be awarded is 
satisfied when a claimant has a disability at the time a VA claim 
is filed or during the pendency of that claim.).

While the Board sincerely appreciates the Veteran's honorable 
service during the Second World War, there is no competent 
evidence of a current diagnosis of any residuals of a staph 
infection, nor any disability that could be related to such 
exposure.  The Veteran has produced no competent evidence or 
medical opinion in support of his claim that he suffers from such 
a disability, and the great weight of the evidence included in 
the record weighs against granting the Veteran's claim.  
Accordingly, the Veteran's claim for service connection must be 
denied.

Left Eye Blindness and Right Eye Decreased Use

The Veteran is alleging that the blindness in his left eye and 
decreased use in his right eye are due to an injury in-service 
when he was hit with a bomb bay door.  The Veteran indicated that 
directly after the incident he lost vision in his left eye and 
his vision overall further deteriorated over time.  See e.g., 
January 2010 VA Form 9.  The Veteran has also indicated that he 
was supposed to receive surgery on his eye while in-service, but 
due to other injuries sustained, he did not ultimately have 
surgery.  See August 2009 Notice of Disagreement.

As noted above, as the Veteran's service treatment records are 
unavailable, the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service for his vision disabilities is credible regardless of the 
lack of contemporaneous medical evidence.  See Buchanan, supra.  
When service treatment records are lost or missing, VA has a 
heightened duty to assist in developing the claim, as well as to 
consider the applicability of the benefit of the doubt rule and 
to explain its decision.  See Cromer v. Nicholson, supra; see 
also Cuevas v. Principi, supra; O'Hare v. Derwinski, supra.

However, as noted above, there still must be some evidence of a 
nexus to service.  See Savage, supra.  Accordingly, the pertinent 
inquiry here is whether the Veteran has continuity of 
symptomatology since his separation from service.  See 38 C.F.R. 
§ 3.303(b) and (d).  The Board concludes he has not.

After reviewing the evidence, the Board finds the records 
indicate the Veteran went blind in his left eye in approximately 
1974 due to a complication with a retinal detachment.  See April 
2009 VA treatment record.  As such, the earliest record for left 
eye blindness is from 1974, approximately 28 years following 
separation from service.  With regard to his right eye, the 
Veteran has indicated he began visiting optometrists in the 
1970's for problems in both of his eyes, even though he had 
decreasing vision prior to visiting them.  See January 2010 VA 
Form 9.  As such, the Board will concede the Veteran's complaints 
and treatment for his right eye began in 1970, approximately 24 
years after service. 

The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, supra.  The Board notes that this evidence weighs 
against the Veteran's claim for service connection.

An August 2008 VA treatment record indicated the Veteran suffered 
from a retinal detachment in his left eye approximately 30-35 
years earlier.  At this appointment the Veteran was also found to 
have glaucoma, pseudophakia, and myopia in his right eye.  The 
Veteran did not reference an in-service accident or that he had 
been suffering from vision loss since separation from service.  
The examiner also did not opine that the Veteran's vision 
disabilities were related to service.

An October 2008 VA treatment record also reported the Veteran had 
cataract surgery for his right eye and left eye surgery for an 
injury years ago and during this surgery he lost his left eye.  
Again the Veteran did not indicate his vision problems began in-
service, and there is no opinion that the vision disabilities are 
related to service.

A February 2009 VA treatment record indicated that the Veteran 
reported his vision in his right eye was stable.  Also, as noted 
above, an April 2009 VA treatment record reported the Veteran had 
loss of vision in 1974 following a retinal detachment 
complication.  The record also indicated the Veteran had low 
vision in his right eye.  There is nothing in this record to 
indicate that the Veteran referenced an in-service event which 
was related to his vision disabilities.  Furthermore, there is no 
medical opinion which relates the Veteran's vision disabilities 
with service.  

Here, the only evidence relating the Veteran's blindness in his 
left eye and decreased use in his right eye to active service are 
the Veteran's personal statements.  There is no indication in the 
record that either a physician or other health care professional 
has related either of these conditions to service.  The Board 
acknowledges that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his left and right eye 
disabilities.

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, decreased and loss of vision disabilities are not 
conditions generally capable of lay diagnosis.  Thus, the Board 
concludes that, although the Veteran is competent to report 
symptoms he experienced while in-service and after service, his 
statements as to the origin of his eye disabilities do not 
constitute competent evidence.  As a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements regarding etiology of his bilateral eye disabilities 
in this case do not constitute competent evidence on which the 
Board can make a service connection determination.

In sum, the threshold question is whether there is sufficient 
evidence to establish an etiological link between the Veteran's 
current vision disabilities and his active service.  The Veteran 
has produced no competent evidence or medical opinion in support 
of his claim that his current left eye blindness and right eye 
decreased use are the result of his active service.  The Veteran 
has also not indicated in any medical records that his vision 
disabilities are the result of an in-service injury, or that he 
has been suffering from vision disabilities since separation from 
service.  Furthermore, in reviewing the evidence described above, 
there is no evidence of continuity of symptomatology from 
service.  38 C.F.R. § 3.303(b).

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply and the claim for service 
connection for left eye blindness and right eye decreased use is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for MRH is denied.

Entitlement to service connection for the residuals of a staph 
infection is denied.

Entitlement to service connection for blindness in the left eye 
and decreased use of the right eye is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


